Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6- 11, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Azmi (US 20180227660)
Regarding claim 1, Azmi teaches an acoustic output device (earphone 100, fig 2), comprising: at least one acoustic driver (driver 202, fig 2) configured to generate a sound and output the sound through at least two sound guiding holes(first hole 110 and second hole 112, fig 2); and a supporting structure configured to support the at least one acoustic driver (housing 104, fig 2) and disposing the at least two sound guiding holes on two sides of an auricle of a user, respectively (when resting within concha, front opening is on the inside and the tuning port is on the outside of auricle, [0024]).  

    PNG
    media_image1.png
    887
    614
    media_image1.png
    Greyscale

Regarding claim 2, Azmi teaches the acoustic output device of claim 1, wherein the at least one acoustic driver comprises a vibration diaphragm, a front chamber configured to radiate the sound is disposed on the supporting structure in front of the vibration diaphragm (not labeled but there is a counterpart front channel to the labeled rear chamber 204 where the front chamber is to the left of the driver 202, fig 2), a rear chamber configured to radiate the sound is disposed on the supporting structure behind the vibration diaphragm (rear chamber 204, fig 2), the front chamber is acoustically coupled with a first sound guiding hole of the at least two sound guiding holes (front chamber behind front acoustic opening 110, fig 2), and the rear chamber is acoustically coupled with a second sound guiding hole of the at least two sound guiding holes (bass port 114 coupled to rear chamber 204, fig 2). 
Regarding claim 3, Azmi teaches the acoustic output device of claim 1, wherein the at least two sound guiding holes output the sound with a phase difference (the examiner cites latent properties well-known in the art that figure 2 shows a bass reflex or ported loudspeaker enclosure {as well as other names in the art} and it is inherent and known that such an arrangement causes the front wave and rear wave to be different phases).  
Regarding claim 4, Azmi teaches the acoustic output device of claim 3, wherein the at least two sound guiding holes output the sound with opposite phases (inherent, bass reflex, see claim 3).  
Regarding claim 6, Azmi teaches the acoustic output device of claim 1, wherein the at least two sound guiding holes include two sound guiding holes, the two sound guiding holes being disposed on a front side and a rear side of the auricle of the user (front wall and rear wall have openings 110 and 114, fig 2), respectively, and an acoustic route between a first sound guiding hole of the two sound guiding holes, which is disposed on the front side of the auricle of the user and an ear of the user is shorter than an acoustic route between a second sound guiding hole which is disposed on the rear side of the auricle of the user and the ear of the user (front route is shorter than bass port route, fig 2).  

Regarding claim 7, Azmi teaches the acoustic output device of claim 1, wherein the at least two sound guiding holes include two sound guiding holes (fig 2), the two sound guiding holes being disposed on a front side and a rear side of an auricle of the user, respectively, and a ratio of a distance between a sound guiding hole disposed on the front side of the auricle of the user and the auricle and a distance between the at least two sound guiding holes is not greater than 0.5 (depending on the user’s ear, this is easily accomplished with figure 2 with normal human ears, fig 2). 
Regarding claim 8, Azmi teaches the acoustic output device of claim 1, whereinPreliminary Amendment Attorney Docket No.: 20608-0088US00 Application No.: Not yet assigned (Continuation of International Application No. PCT/CN2019/130944) Page 4 of 7the at least one acoustic driver comprises a vibration diaphragm (speaker driver), and acoustic routes between the vibration diaphragm and the at least two sound guiding holes are different (fig 2). 
Regarding claim 9, Azmi teaches the acoustic output device of claim 8, wherein a ratio of the acoustic routes between the vibration diaphragm and the at least two sound guiding holes is 0.5-2 (where tuning port 112 is interpreted as other guide hole with front acoustic opening fig 2). 
Regarding claim 10, Azmi teaches the acoustic output device of claim 8, wherein sounds generated by the at least one acoustic driver at the at least two sound guiding holes have different sound pressure amplitudes (different impedances cause amplitude differences, [0006]).  
Regarding claim 11, Azmi teaches the acoustic output device of claim 8, wherein structures between the at least two sound guiding holes and the at least one acoustic driver have different acoustic impedance (varying impedance, [0006]).
Regarding claim 19, Azmi teaches the acoustic output device of claim 1, wherein the supporting structure comprises a casing structure (housing 104, fig 2).
Regarding claim 20, Azmi teaches the acoustic output device of claim 1, further comprising a baffle disposed between the at least two sound guiding holes (baffle shown above and below driver 202 in figure 2 of Azmi).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Azmi.
Regarding claim 5, Azmi teaches the acoustic output device of claim 1.
Although Azmi does not explicitly teach wherein a distance d between the at least two sound guiding holes is between 1 cm and 12 cm, any reasonable contemplation of figure 2 by one having ordinary skill in the art would result in the thought that the distance could be over 1cm. 

Claims 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Azmi and Seo (US 20170347192).
Regarding claim 12, Azmi teaches the acoustic output device of claim 1,
Although Azmi does not teach further comprising: at least one second acoustic driver configured to output sound through at least two second sound guiding holes, and the at least two second sound guiding holes being disposed on a same side of the auricle of the user, Seo teaches a stereo headphone with dual ports (Seo, fig 15) and it would have been obvious to one of ordinary skill in the art to implement stereo as doing so is the use of a known technique to improve a similar system in the same way.  
Regarding claim 13, Azmi and Seo teach the acoustic output device of claim 12, wherein the at least two second sound guiding holes are disposed on a front side of the auricle of the user (246, 247, fig 15, Seo).  
Regarding claim 14, Azmi and Seo teach the acoustic output device of claim 12, further comprising: a controller configured to cause the at least one acoustic driver to output a sound within a first frequency range, and cause the at least one second acoustic driver to output a sound within a second frequency range, a frequency within the second frequency range being higher than that within the first frequency range (high and low frequency range processing, [0154-0155]).  
Regarding claim 15, Azmi and Seo teach the acoustic output device of claim 14.
Although Azmi and Seo do not explicitly teach the feature wherein a distance between the at least two second sound guiding holes is less than a distance between the at least two sound guiding holes, it would have been obvious to use a smaller structure for smaller frequency ranges with the motivation of accommodating the  wavelengths relating thereto.  
Regarding claim 16, Azmi and Seo teach the acoustic output device of claim 12, wherein the at least two second sound guiding holes output sounds with a phase difference (bass reflex, fig 2 Azmi).  
Regarding claim 17, Azmi and Seo teach the acoustic output device of claim 16, wherein the at least two second sound guiding holes output sounds with an opposite phase difference (bass reflex, fig 2 Azmi).  
Regarding claim 18, Azmi and Seo teach the acoustic output device of claim 12, wherein at least one of the at least two sound guiding holes or the at least two second sound guiding holes are disposed on the supporting structure (housing 104, fig 2 Azmi).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651